     Case 2:19-cv-00073-MCE-DB Document 45 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONNIE JEROME, et al.,                           No. 2:19-cv-0073 MCE DB
12                       Plaintiffs,
13           v.                                        ORDER
14    ROBERT SCOTT BARNACK, an
      Individual
15

16                       Defendant.
17

18          A judgment debtor examination of judgment debtor Robert Barnack—who is represented

19   by attorney Julia Young—is set for July 23, 2021. (ECF No. 43.) An ordered to show cause

20   hearing is also set for August 20, 2021, to address the judgment debtor’s repeated failure to

21   comply with the orders of this court. However, on July 15, 2021, the judgment creditor filed an

22   ex parte application. (ECF No. 44.)

23          Therein, the judgment creditor asserts that Robert Barnack—who is represented by

24   attorney Julia Young—yet again failed to comply with an order of this court by failing to produce

25   “any documents on or before July 2, 2021,” as previously ordered. (Id. at 3.) According to the

26   declaration of the judgment creditor’s counsel the documents are necessary to “effectively

27   prepare for and conduct Mr. Barnack’s debtor’s examination[.]” (Powell Decl. (ECF No. 44) at

28   6.) Accordingly, the judgment creditor seeks an order continuing the judgment debtor

                                                       1
     Case 2:19-cv-00073-MCE-DB Document 45 Filed 07/20/21 Page 2 of 2


 1   examination until after the August 20, 2021 hearing. Neither Barnack nor attorney Julia Young

 2   filed anything in response to the ex parte application. Good cause appearing, the July 15, 2021 ex

 3   parte application will be granted.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5           1. The July 15, 2021 ex parte application (ECF No. 44) is granted; and

 6           2. The July 23, 2021 judgment debtor examination is continued to a date to be determined

 7   after the parties appear for the order to show cause hearing.

 8   DATED: July 20, 2021                          /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     DLB:6
23   DB/orders/orders.civil/jerome0073.cont.osc3

24

25

26

27

28

                                                       2
